BY THE COMMISSION.
Order requiring rate reduction, May 21, 1971: The commission maintains a program of continuing surveillance of the rates and charges of public utilities under its jurisdiction. Pursuant to the commission’s rules and regulations, such utilities are required, among other things, to file quarterly and annual reports and periodically the commission staff audits the books and records of said utilities. One of the factors of such reports and audits is to aid the commission in deciding whether a utility’s rate of return is within a reasonable range or is excessive.
In the furtherance of its program of continuing surveillance, the commission has for the last several months been involved in an investigation of the earnings of Miller Gas Company. From an analysis of Miller Gas Company’s reports and an audit of its books and records, we have found that its rate of return now exceeds that previously authorized and it must reduce its gross revenues by $30,000 in the public interest.
Miller Gas Company has approximately 4,000 residential customers which generated revenues of $438,590 for the test year ending December 31, 1970, and 17 commercial and industrial customers with revenues of $18,687 for the same period.
By conferences with the commission staff and Miller Gas Company officials and its legal counsel, the company has been made aware of the proposed required reduction in revenues and they have submitted proposed tariff changes which would effect a $30,000 revenue reduction. The company proposes a 28% reduction in the commercial and industrial class which would amount to $5,182 with the balance of $24,827 coming from the residential customers. We cannot accept this as an equitable division of the reduction between the two classes of customers.
The company also proposes that the residential minimum charge be increased from $1.50 to $2. We do not think that this is an appropriate time to increase the minimum charge. We are also of the opinion that the tax clause provided in the rate schedule should include a reference date.
Now, therefore, in consideration thereof, it is ordered that the discussion and findings herein be and the same hereby are approved in every respect.
*207It is further ordered that Miller Gas Company be and hereby is required to effect tariff changes which will produce a gross annual revenue reduction of not less than $30,000, with not more than 10% of this reduction to be derived from commercial and industrial customers.
It is further ordered that Miller Gas Company file forthwith with this commission for approval appropriate revised tariffs commensurate with the above discussion which will reduce gross annual revenues by $30,000 based on the test year operations ending December 31, 1970. After filing and approval, this commission will establish an effective date for these revised tariffs.
Order approving tariff revisions, July 2, 1971: This matter coming on this day to be considered by the commission on the revised tariff schedules filed herein by Miller Gas Company in conformity with the provisions of order no. 5129, entered herein May 21, 1971, and the commission being fully advised in the premises, it is in consideration thereof ordered that the revised tariff schedules described in appendix “A”, hereto attached and made a part hereof, be and the same are hereby approved to become effective with all bills rendered on and after Friday, July 9, 1971.